Case 1:21-cv-00066-HYJ-SJB ECF No. 2, PagelD.15 Filed 01/22/21 Page 1 earl

 

 

iret 1/21/2021 | UNITED STATES DISTRICT COURT
a Sees memorandum
SUBJECT: Possibly Related Case FILED - GR

January 22, 2021 8:39 AM
CLERK OF COURT
U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

BY:JMW SCANNED By: JW / [- 22

CASE NUMBER; __!:21-cv-66

 

CASE CAPTION: Skatemore, Inc. et al v. Whitmer et al

 

TO: Magistrate Judge Green

According to the nature of the complaint and common parties listed, this case may be

related to the cases listed below:

Judge Paul L. Maloney Case Number Cases assigned per AO-20-CA-33

Case Number

 

Case Number

Case is related X Case is not related

Pursuant to Local Civil Rule 3.3.1(d)(iii)(A), civil cases are deemed related when a filed case:

_____ (1) relates to property involved in an earlier numbered pending suit

(2) arises out of the same transaction or occurrence and involves one or more of the
same parties as a pending suit

____ (3) _ involves the validity or infringement of a patent already in suit in any pending
earlier numbered case

(4) is arefiling of an earlier case that was dismissed or remanded to state court

COMMENTS BY MAGISTRATE JUDGE:

 

This case involves the “takings clause,” while the other cases assigned to

Judge Maloney involve other issues. .— \

Dated: Jan 21, 2021 ee : Dis
vd

 

Signature

W 2222271:
Direct assignment performed JM |-22-21..
X__ Random assignment performed Initials Date

 

07/15
